Citation Nr: 1757240	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an earlier effective date for the award of a 50 percent rating for coccidioidomycosis with left pleural thickening.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from May 1998 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for coccidioidomycosis in January 2002.  This claim was still pending and unadjudicated at the time of the March 2010 rating decision which granted service connection for coccidioidomycosis.

2.  The evidence shows that the Veteran's coccidioidomycosis, which began in service, has required suppressive therapy and has been productive of minimal symptoms from November 20, 2002 through March 15, 2006.


CONCLUSION OF LAW

The criteria for assignment of a 50 percent rating for coccidioidomycosis, from November 20, 2002 to March 15, 2006, have been met.  38 U.S.C.A. §§ 1155, 5110(b) (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6835 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an effective date of November 20, 2002 for the award of a 50 percent rating for coccidioidomycosis.  An appellant may limit the scope of an appeal by clearly expressing an intent to exclude certain issues from appellate consideration, see AB v. Brown, 6 Vet. App. 35, 39 (1993), or by withdrawing issues already certified for appeal, see Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996); 38 C.F.R. § 20.204 (2015); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014) (acknowledging that "the appellant generally controls the scope of appellate review").  For reasons discussed in further detail below, the Board is granting the full benefit of the claim as limited in scope by the Veteran.  Given the narrow scope of the appeal, nothing in this decision should be construed as a denial of any benefit.

The present appeal arises from a March 2010 rating decision which granted service connection for coccidioidomycosis and assigned a 50 percent rating effective March 15, 2006.  The Veteran timely appealed the effective date of this award and contends that the 50 percent rating should have been granted in November 2002, after he left service.

In general, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1).  If a claim for direct service connection is received within 1 year after separation from service, the effective date shall be the day following separation from active service.  See 38 C.F.R. § 3.400(b)(2).

Whether the Veteran's coccidioidomycosis began during service is not in question.  Rather, the dispositive issue in this case is the date of the claim.  In this regard, the evidence shows that in January 2002, prior to separating from service, the Veteran submitted a claim for service connection for "Valley Fever," a colloquial term for coccidioidomycosis.  (The Board notes that there is some question as to the exact date of this claim since the document shows a date stamp of January 8, 2002 but that the Veteran signed it in September 2002 and a subsequent rating decision suggests that it was received on January 8, 2003.  Because all three would have the same practical effect, see 38 C.F.R. § 3.400(b)(2), the exact date is not significant but for purposes of this decision, the Board will use January 2002.)

In February 2003, the Veteran was afforded a VA contract examination where he reported that he experienced flare-ups of his coccidioidomycosis about once per year, and that between flare-ups he experienced only fatigue and night sweats but he no longer experienced a fever and he had regained most of his weight.  The examiner also noted that the Veteran had been on Sporanox since he was initially diagnosed and had been told that he would be required to take this medication for the rest of his life.  He was currently taking one tablet, twice per day.

Thereafter, in a March 2003 rating decision, the RO granted service connection for scar and loss of muscle mass over the left breast and scar of left shoulder, residual of coccidioidomycosis.  The rating decision did not address, however, the underlying coccidioidomycosis condition itself and also indicated that the rating decision was in response to a claim submitted in January 2003.  As such, the Board finds the Veteran, who was not represented, would not have reasonably concluded that the claim for coccidioidomycosis had been denied.  Accordingly, even though this rating decision later became final, it did not implicitly deny the January 2002 claim for coccidioidomycosis.

In March 2006, the Veteran submitted what he described was a notice of disagreement with the March 2003 rating decision.  The Veteran observed that although the March 2003 rating decision had granted him service connection for musculoskeletal injuries that had been incurred as a result of his coccidioidomycosis, he had not been awarded anything for the underlying disability from which he continued to suffer since leaving service.  In a March 2006 correspondence, the RO informed the Veteran that because his notice of disagreement had been received more than one year following notice of the March 2003 rating decision, it was untimely.  The RO noted, however, that it would treat the correspondence as a new claim.  As noted above, the March 2010 rating decision subsequently awarded service connection for coccidioidomycosis beginning in March 2006.

Based on the above, the Board finds that a 50 percent rating should be awarded effective November 20, 2002.  The Veteran's coccidioidomycosis is rated under Diagnostic Code 6835, which is rated under the General Rating Formula for Mycotic Lung Disease.  See 38 C.F.R. § 4.97.  The General Rating Formula provides for a noncompensable rating where there are healed and inactive mycotic lesions, asymptomatic.  A 30 percent rating is assigned for chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  A 50 percent rating is assigned for chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A 100 percent rating is assigned for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  Id.

Initially, as to the effective date, the Veteran's January 2002 claim clearly evidenced that he was seeking service connection for coccidioidomycosis and not simply residuals of that disability and there is no dispute that the Veteran's coccidioidomycosis began during service.  Accordingly, because the March 2003 rating decision did not address the underlying disability of coccidioidomycosis, the Board finds that the Veteran's January 2002 claim for coccidioidomycosis was still unadjudicated and pending at the time of the March 2010 rating decision and therefore the effective date should be the day following separation from active service.  In addition, the above evidence shows that although the Veteran has had to take Sporanox, an oral antifungal medication, since he was initially diagnosed, because he generally denied symptoms except for night sweats and fatigue, which were not described as persistent, the Board finds that his symptoms more nearly approximate the criteria for a 50 percent rating.  See 38 C.F.R. § 4.97.

In sum, the Board finds that a 50 percent rating for coccidioidomycosis, from November 20, 2002 to March 15, 2006, is warranted.  The appeal is granted.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 50 percent rating for coccidioidomycosis, from November 20, 2002 to March 15, 2006, is granted, subject to the regulations governing payment of monetary awards.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


